UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6280



DANI DALAL,

                                             Petitioner - Appellant,

          versus


GARY D. MAYNARD, Director of South Carolina
Department of Corrections; CHARLES CONDON,
Attorney General of the State of South
Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Henry M. Herlong, Jr., District Judge;
Thomas E. Rogers, III, Magistrate Judge. (CA-02-1160-20-BH)


Submitted:    April 7, 2003                 Decided:   April 23, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dani Dalal, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, William Edgar Salter, III, OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dani Dalal seeks to appeal the magistrate judge’s order

denying his motion for appointment of counsel and an interpreter

and the district court’s order denying his motion for discovery.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders.   28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).      The orders

Dalal seeks to appeal are neither final orders nor appealable

interlocutory or collateral orders.    Accordingly, we dismiss the

appeal for lack of jurisdiction.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2